Title: To Alexander Hamilton from William Seton, 25 June 1792
From: Seton, William
To: Hamilton, Alexander



New York 25th. June 1792.
Dear Sir

I have made a long delay in answering your favours of the 12th & 19th. owing to not being able to meet with Col. Walker to settle the Bill for 300 Dollars. He has just sent me word that he will call up & pay it tomorrow. The amount will then be past to your Credit in Bank. I shall watch a favorable opportunity for the disposal of your Stock—at present it does not go beyond 27 or 28 ⅌ Cent advance. I am much obliged to you for your promise respecting My advance to Mr. Pearce the Manufacturer, but am sorry you should have any trouble in the business. Our Direction are informed of your Sentiments respecting the Loan to the Manufactoring Society. Be assured My Dear Sir, they have so much confidence in any measure pointed out by you, & take so much pleasure in promoting your Views, which they are all well convinced are ever intended for the public good, that by complying with your wishes, they have not even an opportunity of retaliating the obligations this Institution is under to you. Of mine, personally, I shall [say] nothing, but that I am with the highest respect   Dear sir   Your Obliged Ob Hu Serv
Wm Seton
Alexr. Hamilton Esqr
